DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 6, 13-14 and 20 are canceled. Claims 1-5, 7-12 and 15-19 are pending of which claims 15-16 are withdrawn from consideration. Amendment has overcome the objections to the specification. Amendment has overcome the rejections under 35 USC 112(b) regarding the antecedent basis for “the respective journal” in claim 1; the antecedent basis for “the two oil bore ends which are arranged axially offset in the same journal” in claim 2; regarding antecedent basis for “internal wall of the oil bore end” in claim 10; regarding “using the at least one wedge” in claim 12, and using at least one ball screw drive in claim 19. Amendments to independent claim 1 which require “the impact head of the impact tool transmits a pulse or an impulse” have overcome rejections over Honda Motors (JP-2016169783-A) under 35 USC 102 and 103.

Claim Interpretation
The limitation “the impact head for the impact hardening” in claims 1 and 4 will be interpreted as referring to the “impact head of an impact tool” introduced in claim 1. The limitation “the impact head for the impact hardening” in claim 7 will be interpreted as referring to the “impact head of an impact tool” introduced in claim 7. Each of independent claims 1 and 7 only introduces one impact head of an impact tool; each of claims 1 and 7 requires that a portion of a crankshaft is work-hardened by virtue of an impact force being introduced into the oil bore end by means of an impact head of an impact tool, and following the analysis under 35 USC 112(f) each of claims 1 and 7 the impact head itself is interpreted as the claimed means of 
Applicant’s amendment of claim 3 which requires two support elements on the crank webs that adjoin the connecting-rod bearing journals does claim structure which is capable of performing the claimed function of supporting an impact device; therefore, the limitations in claim 3 directed to support elements are no longer interpreted through 35 USC 112(f). 
The limitation “the impact hardening” in claim 5 will be interpreted as referring to the step of work-hardened by virtue of an impact force being introduced into the oil bore end by means of an impact head of an impact tool introduced in claim 1. The limitation “the impact hardening” in claim 7 will be interpreted as referring to the step of work-hardened by virtue of an impact force being introduced into the oil bore end by means of an impact head of an impact tool introduced also in claim 7. 
Regarding the limitation “exchanging the impact heads of the impact tool using a changeover device” in claim 7, the step of “using a changeover device” will be interpreted to encompass the step of exchanging the impact heads of the impact tool in performing the changeover function which the structure of the “changeover device” as interpreted through 35 USC 112(f) performs (see below).
The step “using at least one wedge” in claim 12 will be interpreted to cover the claimed activity of “mechanically pushing the at least one impact head” also recited in claim 12.
The step “using at least one ball screw drive” in claim 19 will be interpreted to cover the claimed activity of “mechanically pushing the at least one impact head” also recited in claim 19.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a changeover device is used in order to change over” in claim 7, which will be interpreted in view of page 14 lines 16-20 of the specification as a rotable drum and/or a magazine;
“arresting device” in claim 9 which will be interpreted in view of page 21 of the specification which describes structure of the arresting device capable of arresting the crankshaft in the impact position as “non- positively locking and/or positively locking fashion, or engages with this aim into the drive train or into the 
The “drive device” in the limitation “rotated by a drive device along a direction of rotation into an impact position” in claim 9 will be interpreted in view of the portion of the specification starting on line 8 of page 22 to require at least one motor coupled to a closed-loop controller. Note that this is the portion of the specification which describes the means of rotation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an impact force being introduced into the oil bore end by means of an impact head of an impact tool” in claim 1.
“an impact force being introduced into the oil bore end by means of an impact head of an impact tool” in claim 7.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the crank webs that adjoin the connecting-rod bearing journals" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. While claims provide antecedent basis for connecting-rod bearing 
Claim 7 recites the limitation "the impact heads" in the ninth and eleventh lines of claim 7.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 7 only introduces a single impact head and not impact heads plural. Previously presented claim 6, on which claim 7 originally depended introduced a plurality of impact heads, but applicant’s amendment has deleted claim 6 and thereby deleted antecedent basis for a plurality of impact heads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb (US 8011096) in view of Cummins Inc. (US20100107808). Both references are cited in the IDS dated December 19, 2019.
 Regarding claim 1, Reeb discloses a method for surface working (introducing compressive residual stresses column 2 lines 26-31) a crankshaft (column 2 lines 3-7). Reeb shows that the example crankshaft has connecting-rod bearing journals, main bearing journals and crank webs (Fig. 1, column 4 lines 20-24).  Reeb discloses advantageously working oil bores of crankshaft segments (oil hole ends column 5 lines 25-30). Reeb discloses the working of surfaces occurs virtue of an impact force being introduced into the surface to be worked by means of an impact head of an impact tool, the impact head having a shaping portion geometry which is adapted to act upon a given surface of the worked area (column 3 lines 6-23). Reeb discloses the shape of the impact tool shapes the surface worked upon (column 2 line 64 to column 3 line 17, Fig. 4).  Reeb discloses the impact head of the impact tool transmits a pulse or an impulse (column 1 lines 16-24, column 4 lines 32-43, Figs. 2-3, claim 1, “In practice, advantageous striking frequencies have been found to be between 0.1 and 20 Hz, preferably between 1 and 10 Hz, and even more preferably between 3 and 6 Hz” column 2 lines 12-14).
While Reeb discloses treating the surfaces oil bores of crankshaft segments (oil hole ends column 5 lines 25-30). Reeb does not specify arrangement of oil bores on the crankshaft or bore geometry.

Both Cummins Inc. and Reeb teach directly working the surfaces of oil bores on crankshaft segments. The oil bore(s) advantageously worked in the process disclosed by Reeb must necessarily have some geometry and must be worked to some depth. 
It would have been obvious for one of ordinary skill in the art to apply the surface working technique and apparatus disclosed by Reeb as advantageous for treating crankshaft oil bores to treat the surfaces of the oil bores in the crankshaft taught by Cummins Inc. wherein the connecting- rod bearing journals and the main bearing journals have oil bores, wherein the oil bore end has a bevel and/or has a transition radius at the transition to a running surface of the respective journal (oil holes 16, opening 18 Figs. 1-2, [0012], [0014]). The application of the known technique and apparatus for crankshaft oil bores disclosed by Reeb with the known specific product oil bore geometry taught by Cummins Inc. would have had the predictable result of working the surface of the oil bore openings to the depths taught by Cummins Inc. As Reeb discloses the impact head has a shaping portion geometry which is adapted to act upon a 
Reeb discloses that the working of the surfaces comprises introducing compressive stresses to the surface with the impact tool (column 1 lines 38-51, column 2 lines 26-31). The present disclosure indicates that introduction of compressive residual stresses is the mechanism by which impact working hardens (page 9 lines 6-17); therefore, the impact work which introduces compressive stresses disclosed by Reeb (column 1 lines 38-51, column 2 lines 26-31) would necessarily meet the claimed impact work hardening.
Regarding claims 2 and 8, Cummins Inc. teaches that oil bores are arranged axially offset in the same journal along some axis of rotation of the crankshaft (Fig. 2), and Reeb discloses that one tool can have two impact heads (striking tool 14 column 4 lines 32-43, Fig. 2), and Reeb discloses processing multiple surfaces at the same time (column 4 lines 48-51). In applying the technique and apparatus disclosed by Reeb to the oil bores taught by Cummins Inc. it would have been obvious for one of ordain skill in the art to use the tool with two head taught by Reeb for the purpose of simultaneously work treating the two bore ends within a common journal disclosed by Reeb, and it would have been obvious to use this tool to work the two bores in the same journal disclosed by Cummins because Reeb teaches that tools with impact heads adapted for the shape of the treated surfaces, a plurality of bores, are advantageous for work treating oil bore ends. Simultaneously treating the two bore ends disclosed by Cummins Inc. with the tool taught by Reeb meets both the limitations of claims 2 and 8.
Regarding claim 3, Reeb discloses that during the impact hardening, the impact tool is supported by means of at least one support element on the crankshaft element to be treated 
Regarding claim 4, Reeb uses tools with spherical surfaces as example tool heads (column 4 lines 39-42, Figs. 2, 4). A surface hardened and shaped by a tool head with a spherical surface disclosed by Reeb to some extent (Fig. 4) meets the limitation of an impact hardening has a spherical surface.
Regarding claim 5, a surface hardened and shaped by a tool head with a spherical surface disclosed by Reeb forms a beveled to some extent (Fig. 4), and both Cummins Inc. [0014-16], and Reeb (column 5 lines 25-30) teach working the oil bore end. In view of Cummins Inc. and Reeb, it would have been obvious for one of ordinary skill in the art to form the bore taught by Cummins Inc. with the tool taught by Reeb. Cummins Inc. teaches that the bore comprises a beveled mouth which feeds into a cylindrical portion (Fig. 2, [0014]). A bore with a beveled opening defines a countersink geometry.

Regarding claim 12, Reeb discloses that both anvils and a piston contribute to the mechanical pushing of the impact head (column 4 lines 32-43). Reeb shows that the shapes of the elements comprise at least one subcomponents which meet the broadest reasonable interpretation of a wedge (Fig. 2). In view of Reeb it would have been obvious to one of ordinary skill in the art the pushing onto the bore surface is mechanical to some extent and that such mechanical component would in some way use a component which is considered a wedge.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb (US 8011096) in view of Cummins Inc. (US20100107808) as applied to claims 1 and 10 above, and further in view of Kreucher (US4171654).
Regarding claim 9, Reeb discloses that in applying the impact tool taught by Reeb, the crankshaft (Fig. 1, 4) is firstly rotated by means of a drive device (Fig. 1, 6) along a direction of 
Reeb in view of Cummins Inc. does not teach an arresting device is provided in order to arrest the crankshaft in the impact position or the controller which is required for the claimed “means of a drive device”.
Kreucher teaches an apparatus for working a crankshaft (column 1 lines 48-54). Kreucher teaches an arresting device (cam 88, wedge 90, motor 92 Fig. 2) provided in order to arrest the crankshaft (C Fig. 1) in a working position (column 5, lines 41-58; column 8 line 40 to column 9 line 17). Kreucher suggests that the arresting assembly aids in alignment of a working tool and surface to be worked on a driven crankshaft (column 9 lines 1-17). Kreucher teaches a control system coupled to a drive in order to operate the drive (column 3 lines 44-45, column 4 lines 1-27). 
Both Reeb in view of Cummins Inc. and Kreucher teach working surfaces of rotably driven crankshafts.
It would have been obvious for one of ordinary skill in the art to use the arresting assembly taught by Kreucher because Kreucher teaches that such an assembly accomplishes alignment of the working tool and worked surface, and Reeb. It further would have been necessary for one of ordinary skill in the art to somehow drive the rotably moving crankshaft in the process of Reeb in view of Cummins Inc. As such it would have been necessary for one of ordinary skill in the art to look to the art in order to determine an appropriate driving system and in looking to the art it would have been obvious in view of Kreucher to couple the drive to an electric controller. The combination of Reeb in view of Cummins Inc. and Kreucher meets the limitations of claim 9 interpreted by 35 USC 112(f) as described above.
Regarding claim 19, the surface working process disclosed by Reeb (Fig. 2, column 4 lines 52-63) in view of Cummins Inc. [0014-18] is a mechanical process. Kreucher teaches using ball screw drives in the process to transfer motion to some extent in the crankshaft .

Claims 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeb (US 8011096) in view of Cummins Inc. (US20100107808) as applied to claims 1 and 10 above, and further in view of Easterbrook (US 20010052254).
Regarding each of claims 11 and 17-18, Reeb does not teach hydraulic, electromechanical or pneumatic driving of the impact head.
Easterbrook teaches a process for improving the fatigue resistance of parts with apertures [0002]. Specifically, Easterbrook teaches treating the surfaces of formed hoes through impact hardening (Fig. 11, [0086]). Easterbrook teaches a striking mechanism for an impact tool that may be hydraulic, pneumatic, mechanical, electromechanical, electromagnetic, or any other appropriate striking mechanism [0086]. Easterbrook thereby establishes hydraulic, pneumatic, mechanical and electromechanical mechanisms for pushing an impact tool into a worked surface.
Each of Reeb, Cummins Inc., and Easterbrook teaches impact working a surface with a formed hole. 
It would have been obvious for one of ordinary skill in the art to substitute a hydraulic, pneumatic, or electromechanical pushing for the mechanical pushing of the impact tools taught by Reeb in the process disclosed by Reeb in view of Cummins Inc. as applied because Easterbrook taches each of hydraulic, pneumatic, or electromechanical mechanism as an alternative to a mechanical mechanism [0086] for the same purpose of impacting a surface with a tool for working that surface [0086].

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is directed to a method of work hardening of a crankshaft. Claim 7 requires at least one oil bore end of an oil bore is work hardened, the bore end has a bevel and/or transition radius (thereby defining over a process which only works straight bores), and that the shape of a portion of an impact head of a work hardening tool is in some way adapted to the geometry of the bore to be hardened. 
Claim 7, as originally presented, required working with a plurality of impact heads and that impact heads work different depths of a bore. Claim 7 further requires some step of using a changeover device which must be at least structurally capable of meeting the stated intended use to change over the impact heads. Further “a changeover device is used in order to change over the impact heads” recites a generic placeholder for means (device), recites a function (changeover in order to change over the impact heads) and does not provide structural details of the changeover device itself, the changeover device itself is interpreted under 35 USC 112(f), and the claimed changeover device is interpreted to cover the changeover device directly described in the specification for affecting the changing over of the impact heads. The structure which the specification indicates as performing the changing over function is either a magazine or rotable drum.
The closest prior art references of record Honda Motors (JP-2016169783-A) or Reeb (US 8011096) in view of Cummins Inc. (US20100107808) either anticipates or renders obvious previously presented claims 1 and 6; however, the cited references neither disclose nor suggest a component which may be considered a magazine or rotable drum which is structurally capable of meeting the use for the changeover device recited in claim 7.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding interpretation under 35 USC 112(f), applicant argues that amendments have rendered moot interpretations under 35 USC 112(f) for limitations which include a generic placeholder without structure for performing the claimed function. The limitation “drive device” in the limitation “rotated by a drive device along a direction of rotation into an impact position” in claim 9 continues to be interpreted through 35 USC 112(f) because claim 9 does not include structure of the device capable of performing the “drive” function. Applicant is reminded that claim interpretation statements under 35 USC 112(f) are not claim rejections as applicant’s remarks appear to suggest.
Applicant remarks that amendments have overcome rejections under 35 USC 112(b); however, amendment has introduced a new antecedent basis issue regarding the limitation “"the crank webs that adjoin the connecting-rod bearing journals” in claim 3 and “the impact heads” in claim 7.
Regarding rejections over the combination of Reeb (US 8011096) and Cummins Inc. (US20100107808), applicant argues that Cummins Inc. discloses burnishing and not impact hardening. This argument cannot be persuasive in view of the present disclosure because the present disclosure itself describes a ball burnishing process as impact hardening (page 15 line 1 to page 16 line 23; page 41 line 21 to page 43 line 7). Further, to better reflect applicant’s amended claims which now require “the impact head of the impact tool transmits a pulse or an impulse”, the rejection now more heavily relies on processes disclosed by Reeb, and Reeb discloses impact working to strengthen (column 4 lines 52-64, Fig. 3). 
Arguments that Reeb does not disclose or suggest that the head transmits a pulse or an impulse are not persuasive because Reeb does disclose that the head transmits a pulse or impulse (“In practice, advantageous striking frequencies have been found to be between 0.1 and 20 Hz, preferably between 1 and 10 Hz, and even more preferably between 3 and 6 Hz” 
Applicant repeats the above arguments for all rejection of dependent claims which rely upon Cummins Inc. and Reeb.
Applicant argues rejections of claims 13-14 and 20; however, applicant’s cancellation of claims 13-14 and 20 by amendment have rendered the arguments moot.
Regarding applicant’s remarks on the Allowability of claim 7, applicant is reminded that in addition to overcoming rejections under 35 USC 112(b), the office action dated October 14, 2021 also required inclusion of intervening claims. In addition to previously depending on independent claim 1, original claim 7 also depended on previous claim 6. The  absence of limitations requiring more than one impact head that were previously recited claim 6 which provoked the rejection of claim 7 under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736